t c summary opinion united_states tax_court frank and lou-ann guarna petitioners v commissioner of internal revenue respondent docket no 9524-01s filed date frank and lou-ann guarna pro sese elaine t fuller for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure pursuant to sec_6651 in petitioners’ federal_income_tax for the taxable_year respondent also determined a deficiency in petitioners’ federal_income_tax for of dollar_figure some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners lived in sierra madre california references to petitioner in the singular are to frank guarna in the notice_of_deficiency respondent determined that petitioners failed to report interest_income of dollar_figure for the tax_year are liable for self-employment_tax of dollar_figure for the tax_year are liable for an addition_to_tax of dollar_figure pursuant to sec_6651 for failure_to_file their tax_return by the prescribed due_date failed to report capital_gain income of dollar_figure for the tax_year failed to report dividend income of dollar_figure for the tax_year and failed to report a taxable state tax_refund of dollar_figure for the tax_year in the stipulation of facts petitioners conceded that the state_income_tax refund of dollar_figure is includable in income for the tax_year respondent conceded in the stipulation of facts that petitioners are entitled to a dollar_figure deduction in the tax_year for a contribution to an individual_retirement_account at trial petitioners conceded that the unreported interest_income of dollar_figure is includable in their gross_income for the tax_year the unreported capital_gain income of dollar_figure is includable in income for the tax_year and the unreported dividend income of dollar_figure is includable in income for the tax_year after the above concessions the remaining issues for decision are whether petitioners are liable for self- employment_tax for the tax_year and whether petitioners are liable for an addition_to_tax pursuant to sec_6651 for the tax_year adjustments for the self-employment_tax and the deduction therefor reduction to medical and dental expenses pursuant to sec_213 reduction to miscellaneous_itemized_deductions pursuant to sec_67 and alternative_minimum_tax if applicable are computational and will be resolved by the court’s holding in this case during the years at issue petitioner worked as an actor and model he has appeared in movies stage presentations television shows commercials and print work petitioner goes by the professional name of frank isles related to his acting and modeling during petitioner received combined wages of dollar_figure reported on separate forms w-2 wage and tax statement and self-employment_income of dollar_figure reported on form 1099-misc miscellaneous income in addition petitioner received dollar_figure of form_w-2 wages and tip_income from working pincite restaurants during on petitioners’ tax_return they reported other income of dollar_figure related to self-employment_income that petitioner received from l a models inc in the description field of line other income on the form_1040 tax_return petitioners reported that the dollar_figure was income from schedule c profit or loss from business however petitioners did not submit a schedule c with their tax_return on petitioners’ schedule a itemized_deductions they claimed a total of dollar_figure of miscellaneous_itemized_deductions except for a tax preparation fee of dollar_figure the dollar_figure consists of unreimbursed business_expenses at trial petitioners presented a schedule individually listing each of their business_expenses for the tax_year which totaled dollar_figure the dollar_figure of business_expenses consists of the dollar_figure deducted on schedule a and an additional dollar_figure of business_expense that was not deducted on the tax_return at trial the court directed respondent to meet with petitioners and attempt to resolve the substantiation issue related to the additional business_expenses on petitioners’ schedule in respondent’s status report filed after the conclusion of the trial while the record was still open respondent acknowledged that petitioners presented documents substantiating the dollar_figure of expenses deducted on the schedule a respondent further acknowledged that petitioners presented documentation substantiating the additional dollar_figure of unreimbursed business_expenses that petitioners listed on the schedule presented at trial we decide the deficiency issues in this case on the basis of the record without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 schedule c-business expense deductions petitioner testified at trial that he should have filed a schedule c with the tax_return at trial petitioner presented a list of expenses that he asserts relate to the production of the dollar_figure of self-employment_income the list of expenses that petitioner claims should have been reported on schedule c includes the following pictures parking agent directories computer meals education dues phone supplies dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ent publicity dollar_figure networking mileage dollar_figure total expenses dollar_figure petitioners did not produce documentation at trial to substantiate any of the above expense items except for the dollar_figure agent fee however petitioners claim that the above expenses were included in the dollar_figure of business_expenses deducted on schedule a that respondent concedes were substantiated by petitioners petitioners request that the dollar_figure of business_expenses be removed as deductions from schedule a and be reported as schedule c expense deductions sec_162 allows a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1 a income_tax regs generally if a claimed business_expense is deductible but the taxpayer is unable to fully substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the cohan doctrine see sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it sec_1_274-5t temporary income_tax regs supra we find petitioner’s testimony in this matter to be truthful we agree with petitioner that he has substantiated the business_expenses deducted on schedule a and that the amounts have been accepted by respondent we further agree that a portion of the expenses should have been reported on schedule c instead of schedule a however we do not agree with the allocation petitioner used to determine the amount of schedule c expenses therefore we shall apply the cohan doctrine to each of the above expenses that petitioner asserts relate to the l a models inc job to decide the amount that should have been claimed on schedule c unless an expense was directly incurred for the l a models inc job the total business_expenses reported on schedule a should be prorated according to the amount of time spent on the particular job petitioner testified that he worked a total of days in petitioner further testified that the l a models inc job lasted days therefore dollar_figure percent of petitioner’s total days worked was spent on the l a models inc job accordingly dollar_figure percent of petitioner’s total business_expenses reported on schedule a that relate to the l a models inc job are proper schedule c expenses of the above expenses that petitioner asserts relate to the l a models inc job petitioner testified that the dollar_figure for parking dollar_figure for agent fee and the dollar_figure for meals were expenses directly incurred during that job petitioner presented documentation at trial to substantiate that the dollar_figure agent fee directly related to the l a models inc job since petitioner deducted expenses for parking on schedule a that respondent agrees were substantiated we find that petitioner is entitled to a schedule c deduction of dollar_figure for parking petitioner did not deduct an amount on schedule a for meals nor has he substantiated an amount therefor because the cohan doctrine is superseded by sec_274 which requires strict substantiation for meals petitioner is not entitled to a schedule c deduction for the dollar_figure of meals petitioner alleges that dollar_figure of mileage expense was incurred during the l a models inc job respondent agreed that petitioner did substantiate the total mileage deduction on schedule a however no evidence was presented relating to actual operating and fixed costs for this travel petitioner testified that he traveled miles round trip for days working on the job for a total of miles since the business standard mileage rate for wa sec_31 cents per mile petitioner is entitled to a schedule c deduction of dollar_figure for mileage expense see revproc_96_63 1996_2_cb_420 petitioner asserts that dollar_figure of expense relating to a computer should be deducted on schedule c pursuant to sec_280f a computer is listed_property as such a deduction relating to a computer requires strict substantiation under sec_274 petitioner failed to present any evidence that the computer was used to obtain the l a models inc job further petitioner failed to present the amount of personal computer use to determine the business_use_percentage petitioner’s failure to substantiate sufficiently the computer expense precludes him from claiming a schedule c deduction relating to the computer as respondent concedes that petitioners have substantiated their business_expenses we do not disturb the total amount respondent allowed as a computer deduction on schedule a while we do not agree with the amounts determined for the remaining expenses that petitioner alleges should be reported on schedule c we find that the remaining expenses from above do relate to the l a models inc job these remaining expenses are allocated based on dollar_figure percent of the total amount claimed for these expenses on petitioners’ original schedule a rounded to the nearest dollar a description of the expense related to the l a models inc job the total amount claimed on the original schedule a for that expense and the prorated amount that is allowed on schedule c is as follows as reported prorated on schedule a amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pictures directories education dues phone supplies ent publicity networking dollar_figure total expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based on our findings above petitioner is entitled to schedule c expense deductions relating to the l a models inc job as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pictures parking agent directories education dues phone supplies ent publicity dollar_figure networking mileage dollar_figure total expenses dollar_figure accordingly respondent must subtract dollar_figure of unreimbursed business_expense from petitioners’ schedule a to account for the expense deductions now allowed on schedule c petitioner’s net_income from self-employment relating to the l a models inc job is as follows self-employment_income dollar_figure total expenses dollar_figure net_income dollar_figure self-employment_tax respondent determined that petitioners are liable for dollar_figure of self-employment_tax on the dollar_figure of income received from l a models inc sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings from self- employment derived by an individual sec_1402 in general net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business that he or she carries on reduced by allowable deductions attributable thereto sec_1402 above we determined that petitioner had allowable deductions of dollar_figure reducing his income from self-employment to dollar_figure accordingly we hold that petitioners are liable for self-employment_tax on dollar_figure of self-employment_income other items since petitioners substantiated to respondent an additional dollar_figure of business_expenses for the tax_year petitioners are entitled to this additional expense as an unreimbursed employee expense deduction on schedule a at trial petitioner testified that petitioners paid dollar_figure of home mortgage interest that was not reported on their schedule a further petitioners presented documentation substantiating the additional dollar_figure of mortgage interest not deducted on their tax_return accordingly petitioners are entitled to an additional mortgage interest_deduction on their schedule a for dollar_figure sec_6651 sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file a return up to percent in the aggregate the addition_to_tax is imposed on the net amount due calculated by reducing the amount_required_to_be_shown_as_tax on the return by any part of the tax which is paid on or before the date prescribed for payment of the tax sec_6651 the flush language of sec_6651 provides that in the case of a failure_to_file within days of the date prescribed for the filing of such return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax under sec_6651 shall not be less than the lesser_of dollar_figure or percent of the amount_required_to_be_shown_as_tax on such return see 100_tc_374 petitioners’ federal_income_tax return was due on date see sec_6072 sec_1_6072-1 income_tax regs petitioners filed their federal_income_tax return on date well over days past the due_date respondent has met his burden of production with respect to the addition_to_tax and petitioners bear the burden of proving the addition_to_tax does not apply sec_7491 higbee v commissioner t c pincite petitioners have not offered any evidence to show that the delay was due to reasonable_cause we therefore sustain respondent’s determination that petitioners are liable for the addition_to_tax under sec_6651 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
